Citation Nr: 0300284	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition.

(The issue of entitlement to service connection for a back 
condition will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board notes that the appellant's claim for service 
connection for a back condition was originally denied by a 
rating decision issued in July 1955.  In October 1999, the 
appellant attempted to submit new and material evidence to 
reopen his claim.  

In a March 2001decision rating, the RO denied the claim 
finding that the appellant had not submitted new and 
material evidence.  In June 2001, the veteran submitted 
his notice of disagreement. 

In April 2002, the RO issued the statement of the case in 
which it reopened the appellant's claim on the grounds 
that the appellant's physician's note constituted new and 
material evidence, however, it continued the denial of the 
appellant's claim.  In May 2002, the appellant filed this 
appeal that is now before the Board.

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
the claim can be considered; and the Board can make an 
initial determination as to whether evidence is "new and 
material." Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Given the favorable decision as outlined below, the Board 
is undertaking additional development on the issue of 
service connection for a back disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at  38 C.F.R. § 19.9(a)(2)). When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified as 
38 C.F.R. § 20.903). After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the remaining issue.


FINDINGS OF FACT

1. In a July 1955 rating decision, the RO denied the 
appellant's claim for service connection for a back 
condition.  No appeal was filed and, under the law, the 
decision became final.

2.  The subsequently received evidence is not cumulative 
or redundant of evidence previously of record and which is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of 
entitlement to service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that prior to the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The liberalizing provisions 
of the VCAA are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits or who attempts to reopen a previously 
denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory 
changes merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The 
provisions implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
are applicable to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  These changes 
do not apply to the appellant's claim to reopen, which was 
received in June 1999. 

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Since 
the Board is allowing the appeal at issue in this 
decision, the appellant does not require further 
assistance to substantiate his claim, and the VCAA does 
not apply.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a appellant's injury or disability, even where 
it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 1999, the RO received a statement from the 
appellant's physician, Michael Esposito, MD, regarding a 
causation assessment of the appellant's back condition.  
In the statement, Dr. Esposito wrote "Patient's back 
condition was likely aggravated by service."

Although Dr. Esposito's opinion was apparently based upon 
history provided by the appellant, in the Board's view, it 
constitutes competent medical evidence with respect to the 
apparent aggravation of the appellant's back condition 
during service.  This evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
it is so significant that it must be considered to fairly 
decide the merits of the appellant's claim.  Accordingly, 
it is new and material and the claim is reopened. 


ORDER

New and material evidence having been presented, the claim 
for service connection for a back condition is reopened.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

